DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 15 and 17-18 are objected to because of the following informalities: 
1. Claim 11 recites “each of the clips of the plurality of clips”.  Examiner recommend applicant to amend this limitation to “each of the plurality of clips”.
2. Claim 15 recites “at least one of the clips of the plurality of clips”.  Examiner recommend applicant to amend this limitation to “at least one clip of the plurality of clips”.
3. Claim 17 recites “a plurality of fins and ribs that bisect each other therein”.  Examiner recommend applicant to amend this limitation to “a plurality of fins bisecting a plurality of ribs”.
4. Claim 18 recites “at least two of the clips of the plurality of clips are aligned along a first axis and at least two of the clips of the plurality of clips are aligned along a second axis” in lines 10-11.  Examiner recommend applicant to amend this limitation to “at least two of the plurality of clips are aligned along a first axis and at least two of the plurality of clips are aligned along a second axis”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the housing comprises a venting wall…wherein the venting wall is angled with respect to the housing”.  It’s not clear how the venting wall can be angled with respect to the housing when the venting wall is part of the housing.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “…wherein the venting wall is angled with respect to a surface of the housing”.
Claim 6 recites “…a main body of the plurality of clips”.  This part of claim recites limitation about a singular main body but with plural clips.  It’s not clear if this limitation means “a main body of each of the plurality of clips” or “a main body of one of the plurality of clips”.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a main body of each of the plurality of clips”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (WO2017079133.  Applicant attached this prior art with IDS filed on 2/10/2020) in view of Joyce (US 20190186345).
Regarding claim 1, Carlson teaches a pressure relief assembly (102, fig 1), comprising:
a housing (100, fig 1) comprising an air passage chamber (105, fig 1);
a membrane flap (150, fig 3) positioned within the air passage chamber (as viewed in fig 1 and 3); and
a plurality of clips (120, fig 1&3) extending upwardly from the housing (as viewed in fig 3), wherein the plurality of clips anchor the membrane flap to the housing (as viewed in fig 3).
Carlson fails to teach the plurality of clips (which are fasteners for holding the membrane flap) are staggered.
Joyce teaches a plurality of fasteners (51, fig 5) are staggered (see fig 5 or 7).
It would have been obvious at the time of filing to modify Carlson as taught by Joyce by arranging the plurality of clips in a staggered configuration in order to minimize bending stress concentration at a certain spot and in turn allow the membrane last longer (in this case, by shifting the middle clip 120 and its corresponding slot 152 downward as viewed in fig 4 of Carlson, bending stress on the membrane would not be concentrated closely toward the upper edge of the membrane flap.)
Regarding claim 2, Carlson in view of Joyce teaches the membrane flap is rotatable about the plurality of clips (See Carlson fig 3-5).



[AltContent: arrow][AltContent: arrow][AltContent: textbox (fins)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Venting wall is angled to this surface of the housing)][AltContent: arrow][AltContent: textbox (annotated figure 1)]
    PNG
    media_image1.png
    331
    507
    media_image1.png
    Greyscale

[AltContent: textbox (Ribs)]




Regarding claim 4, Carlson in view of Joyce teaches the plurality of clips extend upwardly from an upper wall (Carlson 144, fig 2) of the venting wall.
Regarding claim 5, Carlson in view of Joyce teaches at least two clips of the plurality of clips are offset from the remainder of the plurality of clips (as shown in Joyce fig 5.  Two side fasteners 51 are vertically offset from a middle fastener 51).

Regarding claim 8, Carlson in view of Joyce teaches each clip of the plurality of clips have an arrowhead configuration (shown in Carlson fig 7) comprising a first wing and a second wing (two wings 128, Carlson fig 7) that extend laterally from opposing sides (two lateral sides of body 125, Carlson fig 7) of a main body (125, Carlson fig 7).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (WO2017079133.  Applicant attached this prior art with IDS filed on 2/10/2020) in view of Joyce (US 20190186345), and further in view of Liu (US 20120329376).
Regarding claim 7, Carlson in view of Joyce teaches all the limitations of claim 6, and the at least two clips of the plurality of clips that are offset create a configuration in the membrane flap when the pressure relief assembly is in the open position (Carlson [0036] “The flap-retaining clip 120 also provides a barrier past which the membrane flap I SO is prevented from moving”.  Also Carlson figure 6 shows the flap touches the clip.  Therefore the arrangement of clip create a configuration in the membrane flap).
Carlson in view of Joyce fails to teach the configuration is in a wave form.
Liu teaches a configuration of a flap (50, fig 6-9) in a wave form (as seen in fig 8-9).
It would have been obvious at the time of filing to modify Carlson in view of Joyce as taught by Liu by allowing the membrane flap to be in a wave form in order to reduce noise (Liu teaches in [0038] “When the vortex shedding effects are controlled by undulated wave patterns in the HVAC door, the amplitude of the fluctuating lift, as well as the drag forces on the HVAC door are reduced, such that noise and vibration can be suppressed in the HVAC system”.  Therefore one of the advantage of having wave form for the membrane flap is reducing noise caused by air)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (WO2017079133.  Applicant attached this prior art with IDS filed on 2/10/2020) in view of Joyce (US 20190186345), and further in view of Kawai (US 20160222650).
Regarding claim 9, Carlson in view of Joyce teaches all the limitations of claim 1.
Carlson in view of Joyce fails to teach the stagger distance of up to 5 mm.
Kawai teaches that spacing/distance between two openings is a result effective variable for how much stress concentration exists on the structure ([0098] lines 7-9, “it is apparent that the shear stress acting on the stress concentration portions 8 decreases as the distance between adjacent opening portions 5, 5 increases”).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the stagger distance between the clips to up to 5 MM, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (WO2017079133.  Applicant attached this prior art with IDS filed on 2/10/2020) in view of Joyce (US 20190186345).
Regarding claim 10, Carlson teaches a pressure relief assembly (102, fig 1), comprising:

a membrane flap (150, fig 3) positioned within the air passage chamber (as viewed in fig 1 and 3); and
a plurality of clips (120, fig 1&3) extending upwardly from the housing (as viewed in fig 3), each clip having an arrowhead configuration (shown in fig 7) that includes a main body (125, Carlson fig 7) and two opposing wings (two wings 128, Carlson fig 7) extending laterally from the main body,
wherein the membrane flap is retained within the housing by the plurality of clips (as viewed in fig 3), and the membrane flap is rotatable about the plurality of clips (as viewed in fig 3-5).
Carlson fails to teach the plurality of clips (which are fasteners for holding the membrane flap) are staggered.
Joyce teaches a plurality of fasteners (51, fig 5) are staggered (see fig 5 or 7).
It would have been obvious at the time of filing to modify Carlson as taught by Joyce by arranging the plurality of clips in a staggered configuration in order to minimize bending stress concentration at a certain spot and in turn allow the membrane last longer (in this case, by shifting the middle clip 120 and its corresponding slot 152 downward as viewed in fig 4 of Carlson, bending stress on the membrane would not be concentrated closely toward the upper edge of the membrane flap.)
Regarding claim 11, Carlson in view of Joyce teaches the two opposing wings of each of the clips of the plurality of clips are offset from a front surface of the main body (Carlson [0050] the flap retention wings 128 may laterally extend from a rear surface 130 of the main body 126, and may be offset from a front surface 132 of the main body 126”).
Regarding claim 12, Carlson in view of Joyce teaches the two opposing wings include an angled lead-in edge (Carlson [0055] “lead-in edges 134”) that extends downwardly and outwardly from a top end (136, fig 7) of the main body toward a bottom end (138, fig 7) of the main body.
Regarding claim 13, Carlson in view of Joyce teaches the membrane flap is retained between a venting wall (Carlson 114, fig 1) of the housing and the two opposing wings of each clip of the plurality of clips (see Carlson fig 6).
Regarding claim 14, Carlson in view of Joyce teaches the pressure relief assembly defines an open position when the membrane flap makes contact with the main body of each clip of the plurality of clips (as shown in Carlson fig 5-6), and the pressure relief assembly defines a closed position when the membrane flap is at rest in the housing (as shown in Carlson fig 4).
Regarding claim 15, Carlson in view of Joyce teaches at least one of the clips of the plurality of clips is offset from the other clips of the plurality of clips (as shown in Joyce fig 5.  Two side fasteners 51 are vertically offset from a middle fastener 51).
Regarding claim 16, Carlson in view of Joyce teaches the membrane flap “is partially deformed and stationary when in the open position (Joyce teaches staggered configuration of the fasteners.  Carlson teaches when flap is in the open position, the flap touches all the clips.  Therefore in combination the flap would deform due to the staggered arrangement of the clips when the flap is in the open position.) 
Regarding claim 17, Carlson in view of Joyce teaches the air passage chamber comprises a plurality of fins and ribs (annotated figure 1) that bisect each other therein.
Allowable Subject Matter
Claim 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the claimed limitation “at least two of the clips of the plurality of clips are aligned along a first axis and at least two of the clips of the plurality of clips are aligned along a second axis, wherein the first axis is offset from the second axis” in claim 18.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KO-WEI LIN/Examiner, Art Unit 3762